DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 states, “a sheet-shaped connection conductor”. “sheet-shaped” is considered ambiguous and doesn’t specify the exact shape required to meet the claimed language. Further clarification is required to define the bounds of “sheet-shaped”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dokai et al. (US PG. Pub. 2011/0279326) in view of Yamazaki et al. (US PG. Pub. 2014/0254111) and further in view of Forster et al. (US PG. Pub. 2019/0325285).

Regarding claim 1 – Dokai teaches a wireless communication device (figs. 1A-1D [title] Dokai states, “wireless IC device”) comprising: a base sheet (20 [paragraph 0042] Dokai states, “dielectric body 20”) folded at a turning part such that two parts of the base sheet are facing each other ([paragraph 0043] Dokai states, “the dielectric layer 21 is folded along a substantially center line (a line X1) so that a first half and a second half of the lower surface of the dielectric layer 21 face each other (see, FIGS. 1A and 1B)”); a first conductor pattern (fig. 1C, 31 [paragraph 0043] Dokai states, “upper electrode 31”) disposed on a first principal surface (top surface) of the base sheet (20): a second conductor pattern (33 [paragraph 0043] Dokai states, “lower electrode 33”) disposed on a second principal surface (bottom surface) of the base sheet (20) that is opposite to the first principal surface (see fig. 1C); an RFIC chip (fig. 1D, 50 [paragraph 0041 & claim 9] Dokai states, “wireless IC element 50…the wireless IC element is a wireless IC chip arranged to process a predetermined radio signal”) disposed on the base sheet (20) and electrically connected to the first conductor pattern ([paragraph 0044] Dokai states, “a coupling between the wireless IC element 50 and the feeding portions 35a and 35b is achieved by electromagnetic field coupling or directly electrical coupling using solder bumps, for example”).
  	Dokai does not teach a sheet-shaped connection conductor coupled to the turning part of the base sheet so as to partially overlap with an end of the first conductor pattern adjacent to the turning part and an end of the second conductor pattern adjacent to the turning part, and an insulating adhesive disposed and bonding and capacitively connecting between the sheet-shaped connection conductor and respective ends of the first and second conductor patterns.
 	Yamazaki teaches a sheet-shaped connection conductor (figs. 3B & 4C, 111a [paragraph 0082] Yamazaki states, “wiring 111a”) coupled to the turning part (see turning part in figure 3B consistent with portion 121 of figure 4C) of the base sheet (101) so as to partially overlap ([paragraph 0084] Yamazaki states, “providing the wiring 111a so as to cover an end portion of the wiring 111b”) with an end of the first conductor pattern (left conductor pattern 111b) adjacent to the turning part and an end of the second conductor pattern (right conductor pattern 111b) adjacent to the turning part (claimed structure shown in figures 3C and 4C).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wireless communication device having a first and second conductor pattern electrically connected to each other as taught by Dokai with the inclusion of the sheet-shaped connection conductor that partially overlapped with the ends of the first and second conductor patterns and arranged along the turning part as taught by Yamazaki because Yamazaki states, “a material used for the first portion 121 of the wiring 111 contain a highly ductile or highly malleable material. It is particularly preferable to use a material having both a high ductility and a high malleability. When the wiring over the bending portion 110 has a high ductility, a break of the wiring 111 does not easily occur by bending” [paragraph 0085].
 	Forster teaches a wireless communication device (fig. 4, 400 [paragraph 0045] Forster states, “RFID device 400”) having an insulating adhesive ([paragraph 0045] Forster states, “In one embodiment, a thin dielectric adhesive is used for this joint, making this capacitance large…C.sub.BA represents the coupling 414 between the bridge conductor 402 and the antenna conductor 408”) disposed and bonding and capacitively connecting between the sheet-shaped connection conductor (402) and respective ends of the first (left conductor pattern 408 [paragraph 0045] Forster states, “antenna conductor 408”) and second conductor patterns (right conductor pattern 408).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wireless communication device having the sheet-shaped connection conductor overlapping the first and second conductor pattern as taught by Dokai in view of Yamazaki with an insulating adhesive disposed, bonding and capacitively connecting between the sheet-shaped connection conductor and ends of the first and second conductor patterns as taught by Forster because Forster states, “The increased capacitance provided by the presence of the bridge conductor can have a number of beneficial effects on the design of the RFID tag it is used with. For example, having an increased strap capacitance reduces the required inductance to achieve resonance, as discussed further herein… Because having an increased strap capacitance, which can be achieved by use of a bridge conductor, reduces the required inductance to achieve resonance, a designer can make a loop having a smaller area, and hence occupy less of the total area available for the rest of the antenna structure, thus allowing increased performance to be achieved. Alternatively, use of a loop having a smaller area can allow the use of a wider conductor. A wider conductor can have a number of benefits; for example: the resistance is lower, and hence less energy is lost when a current flows through it at the operating frequency” [paragraph 0039 & 0040].

Regarding claim 2 – Dokai in view of Yamazaki and Forster teach the wireless communication device according to claim 1, wherein the first principal surface (Dokai; fig. 1C, upper surface of base sheet 20) is an outer surface of a first of the two parts of the base sheet (20) and the second principal surface (lower surface of base sheet 20) is an outer surface of a second of the two parts of the base sheet (20), such that the first and second principal surfaces face away from each other (claimed structure shown in figure 1C).

Regarding claim 3 - Dokai in view of Yamazaki and Forster teach the wireless communication device according to claim 1, wherein the sheet-shaped connection conductor (Yamazaki; fig. 3B & 4C, 111a shown in area 121) comprises a thickness greater ([paragraph 0076] Yamazaki states, “By thickening the first portion 121 of the wiring 111 in the region overlapping with the bending portion 110, the mechanical strength of the wiring 111 can be increased, which can prevent a break of the wiring 111 when the wiring 111 is bent”) than a thickness of each of the first (fig. 4C, left conductor pattern 111b) and second (right conductor pattern 111a) conductor patterns (claimed structure shown in figure 3B).

Regarding claim 4 – Dokai in view of Yamazaki and Forster teach the wireless communication device according to claim 1, wherein the sheet-shaped connection conductor (Yamazaki; fig. 4C, 111a) comprises a width greater (fig. 2B shows the sheet-shaped connection conductor within the turning part being wider than the first and second conductor patterns [paragraph 0062] Yamazaki states, “Further, as illustrated in FIG. 2B, the line width of each of the plurality of separate lines in the first portion 121 of the wiring 111 is preferably as large as possible…With this shape, an increase in resistance caused by separation of the wiring 111 can be prevented”) than a width of each of the first (left conductor pattern 111b) and second conductor patterns (right conductor pattern 111b).

Regarding claim 6 - Dokai in view of Yamazaki and Forster teach the wireless communication device according to claim 1, further comprising an RFIC module (Dokai; figs 1A-1D, 50, 35a & 35b) that includes the RFIC chip (50) and a matching circuit (35a & 35b [paragraph 0045] Dokai states, “a current is similarly induced around the opening 34 and power is supplied from the feeding portions 35a and 35b to the wireless IC element 50. In this case, the loop magnetic field electrode performs impedance matching between the wireless IC element 50 and the metal pattern 30”), with the RFIC module disposed on the base sheet (20) so that the RFIC chip (50) is electrically connected to the first conductor pattern (31) via the matching circuit (discussed in paragraph 0045 as quoted above). 

Regarding claim 8 – Dokai in view of Yamazaki and Forster teach the wireless communication device according to claim 1, wherein the sheet-shaped connection conductor (Yamazaki; fig. 4C, 111a) overlaps the respective ends of the first (left conductor pattern 111b) and second conductor patterns (right conductor pattern 111b) in a thickness direction of the base sheet (101; claimed structure shown in figure 4C).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dokai et al. in view of Yamazaki et al. and Forster et al. as applied to claim 6 above, and further in view of Tanaka et al. (US PG. Pub. 2006/014572).

Regarding claim 7 – Dokai in view of Yamazaki and Forster teaches the wireless communication device according to claim 6, but fails to teach wherein the first conductor pattern comprises a first electrode and a second electrode that surrounds the first electrode with a space defined therebetween, such that the RFIC module is electrically connected between the first and second electrodes.
 	Tanaka teaches a wireless communication device (figs. 3-4A [paragraph 0002] Tanaka states, “The present invention relates to an IC tag used for RFID (Radio Frequency Identification) and utilizing a microwave frequency range in wireless communications”) wherein the first conductor pattern (conductor plates 14 and 12) comprises a first electrode (14 [paragraph 0053] Tanaka states, “metal plate 14”) and a second electrode (12 [paragraph 0053] Tanaka states, “second metal plate 12”) that surrounds the first electrode (14) with a space (fig. 3, S) defined therebetween, such that the RFIC module (20 [paragraph 0056 & 0072] Tanaka states, “IC chip 20… the IC tag 1 can be designed to be thin and therefore to have an optimum shape for an RFID tag”) is electrically connected between the first and second electrodes (claimed structure shown in figures 2-4A).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wireless communication device having a first conductor pattern with a RFIC module thereon as taught by Dokai in view of Yamazaki and Forster with the first conductor having a first and a second electrode with the second electrode surrounds the first electrode and the electrodes are connected to the RFIC module as taught by Tanaka because Tanaka states, “the IC tag 1 has wide directivity in free space, functions near a metal or a dielectric material and achieves the impedance matching with IC chip. This enables the IC tag 1 to be thin” [paragraph 0073].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Lee et al. (US PG. Pub. 2005/0230852) discloses a semiconductor chip package.
Osamura et al. (US PG. Pub. 2012/0074229) discloses a radio frequency ID device and method of manufacturing the same.
Kato et al. (US PG. Pub. 2009/0224061) discloses a wireless IC device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847